Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.
 
Response to Arguments
Applicant’s amendments and arguments, filed 11 April 2022 with respect to the rejection(s) of claim(s) 17-20, 24-26,  29-35 under 35 USC 103 have been fully considered and are persuasive. Applicant has amended the independent claims 17 and 32 to recite further limit the parameters of the control unit. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jonsson and Brugger.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20, 24-26,  29-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jonsson (US 2005/0209546) in view of Brugger (US 5650071).

	Regarding claim 17, Jonsson discloses a control device (20 which also includes 40 collectively controls the circuit, figure 5, [0044], [0061]) being configured to be activated or controlled in order to temporarily interrupt a blood treatment being effected by a blood treatment apparatus or being configured to effect a temporary interruption of the blood treatment apparatus ([0044]); an extracorporeal blood circuit (30, figure 5, [0044]) is connected to a patient during the blood treatment; wherein the control device is configured to effectuate the blood treatment by activating a blood pump of the blood treatment apparatus to withdraw blood from the patient, convey blood through the extracorporeal blood circuit and return blood to the patient ([0028], [0033], [0037], [0061], control unit controls the operation of the pump to start or stop and therefore controlling the flow of blood through the system which includes withdrawal and return); wherein the control device is configured to transition the blood treatment apparatus into a state in which the blood treatment is configured to be interrupted temporarily wherein the control device is configured to transition the blood treatment apparatus to subsequently continue the blood treatment ([0044-0045]), wherein the control device is configured to advise a user to make a first connection of an arterial line section of the extracorporeal blood circuit to a source of substituate (84, figure 5 [0044]) and wherein the control device is further configured to activate the blood pump to induce or effect a circulation of at least one substituate liquid ([0037], [0044], when the dialysis procedure is completed) supplied from the source of substituate (84, [0044]) in the extracorporeal blood circuit when the blood treatment is temporarily interrupted, the control device is configured to change or deactivate monitoring processes during the temporary interruption of the blood treatment and wherein the monitoring processes are set or used during blood treatment ([0041], the pump speed monitors dehydration of the patient [0055] the speed of the pump is changed during treatment in accordance with saline in patient, saline introduced and controlled via control device 40). Jonsson further discloses the control device is configured to bring the blood circuit into a state where the blood treatment is interrupted temporarily without returning blood ([0045], the blood pump is stopped), and the apparatus can be disconnected and reconnected to continue treatment ([0045]). The limitation “while blood of the patient remains in the extracorporeal blood circuit” throughout the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here Jonsson further states the device being programmable for various user desires and controlled by practitioner ([0051], [0031]) which means the prior art device is capable of performing the intended use recited. Examiner also notes the limitation “blood treatment apparatus…reconnected to the patient to continue the blood treatment” is attempting to claim a method step, however, the instant claim is an apparatus claim to a control device configured to perform the functions, therefore, if the prior art device is capable of performing the intended use, then it meets the claim as demonstrated in ([0045]). Jonsson also allows for the user choice in customization and variable control over the device ([0005], [0051], which would allow the device to be capable of performing the intended use operations of circulating fluid while the blood treatment is interrupted and disconnected from the patient.
Jonsson does not disclose advising a user to make a connection of a venous line section of the extracorporeal blood circuit to a source of substituate.
Brugger discloses a dialysis treatment device in the same field of endeavor as the Applicant. Brugger teaches connecting a venous line to a saline source (col 2, lines 25-32) as a common occurrence in dialysis machines for priming.
Brugger utilizes the saline connection to the venous line to prime the solution and prepare the circuit for treatment (col 2, lines 20-33). It would have been obvious to a person of ordinary skill in the art at time the invention was made to modify Jonsson with Brugger in order to further prime the circuit before use since Jonsson also states that the saline solution could be connected at any point in the circuit ([0042]).
	Regarding claim 18, Jonsson further discloses the treatment is continued with the same medical device that had been used prior to interruption ([0044-0045], figure 5-6, the passages do not recite the replacement of any or all the circuits).
Regarding claim 19, Jonsson does not explicitly disclose the medical devices are designed or configured as disposable.
The Jonsson device utilizes pumps, needles, clamps, and an extracorporeal circuit that is used on a patient. It follows naturally that the devices would be disposable since after treatment the device to prevent contamination of blood samples. Furthermore, having a medical device that is not disposable prevents the parts of the invention to be replaced with new parts.
Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the medical devices disposable to prevent contamination between the blood samples.
Regarding claim 24, Jonsson further discloses actuating one actuation device (40, button on the device) to bring temporarily stop the blood treatment ([0044]).
Regarding claim 25, Jonsson further discloses the control device stops a blood pump of the blood treatment apparatus ([0044]).
Regarding claim 26, Jonsson further discloses the control device incudes or advises a disconnection of a blood return line ([0044-0045]).
Regarding claim 29, Jonsson further discloses the control device is induced to a continuation of blood treatment ([0044-0045]), is continued with parameters set at the beginning of the blood treatment ([0045], figure 6, nothing is changed).
Regarding claim 30, Jonsson further discloses using a bubble sensor or various other sensors to detect parameters of the circuit ([0028], [0036]).
Regarding claim 31, Jonsson further discloses the control device is configured to deactivate monitoring processes which were changed or deactivated during the temporary interruption ([0041], the pump speed monitors dehydration of the patient [0055] the speed of the pump is changed during treatment in accordance with saline in patient, saline introduced and controlled via control device 40, speed goes back to normal after saline introduction is stopped).
Regarding claim 32, Jonsson discloses a control device (20 which collectively works with 40 to control the device, figure 5, [0044]) being configured to effectuate the blood treatment by activating a blood pump of the blood treatment apparatus to withdraw blood from the patient, convey blood through an extracorporeal blood circuit (30, figure 5, [0044]) and return blood to the patient ([0028], [0033], [0037], [0061], control unit controls the operation of the pump to start or stop and therefore controlling the flow of blood through the system which includes withdrawal and return); be activated or controlled in order to temporarily interrupt a blood treatment being effected by a blood treatment apparatus or being configured to effect a temporary interruption of the blood treatment apparatus ([0044]); wherein the control device is configured to at least bring the blood treatment apparatus into a state in which the blood treatment is configured to be interrupted temporarily with the ability to subsequently continue the blood treatment ([0044-0045]), wherein the control device is configured to advise a user to make a first connection of an arterial line section of the extracorporeal blood circuit to a source of substituate (84, figure 5 [0044]) and wherein the control device is further configured to activate the pump to induce or effect a circulation of at least one substituate liquid ([0037], [0044], when the dialysis procedure is completed) supplied from the source of substituate (88, [0044]) in the extracorporeal blood circuit when the blood treatment is temporarily interrupted, the control device functionally interacts with the blood treatment apparatus ([0044]), the control device is configured to change or deactivate monitoring processes during the temporary interruption of the blood treatment and wherein the monitoring processes are set or used during blood treatment ([0041], the pump speed monitors dehydration of the patient [0055] the speed of the pump is changed during treatment in accordance with saline in patient, saline introduced and controlled via control device 40). The limitation “while blood of the patient remains in the extracorporeal blood circuit” throughout the claim is a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here Jonsson further states the device being programmable for various user desires and controlled by practitioner ([0051], [0031]) which means the prior art device is capable of performing the intended use recited. Jonsson further discloses the control device is configured to bring the blood circuit into a state where the blood treatment is interrupted temporarily without returning blood ([0045], the blood pump is stopped), and the apparatus can be disconnected and reconnected to continue treatment ([0045]). Examiner also notes the limitation “blood treatment apparatus…reconnected to the patient to continue the blood treatment” is attempting to claim a method step, however, the instant claim is an apparatus claim to a control device configured to perform the functions, therefore, if the prior art device is capable of performing the intended use, then it meets the claim as demonstrated in ([0045]). Jonsson also allows for the user choice in customization and variable control over the device ([0005], [0051], which would allow the device to be capable of performing the intended use operations of circulating fluid while the blood treatment is interrupted and disconnected from the patient.
Jonsson does not disclose advising a user to make a connection of a venous line section of the extracorporeal blood circuit to a source of substituate.
Brugger discloses a dialysis treatment device in the same field of endeavor as the Applicant. Brugger teaches connecting a venous line to a saline source (col 2, lines 25-32) as a common occurrence in dialysis machines for priming.
Brugger utilizes the saline connection to the venous line to prime the solution and prepare the circuit for treatment (col 2, lines 20-33). It would have been obvious to a person of ordinary skill in the art at time the invention was made to modify Jonsson with Brugger in order to further prime the circuit before use since Jonsson also states that the saline solution could be connected at any point in the circuit ([0042]).
Regarding claim 33, Jonsson further discloses one actuation device (44, figure 3, equivalent part of control device depicted in figure 5) to activate or control the control device.
Regarding claim 34, Jonsson further discloses automatically bringing the blood treatment apparatus to a state in which the blood treatment can be interrupted with ability to subsequently continue treatment ([0044-0045], figure 6).
Regarding claim 35, Jonsson further discloses multiple actuating devices can be used to temporarily stop the treatment ([0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761




/KAI H WENG/Examiner, Art Unit 3781